DETAILED ACTION
Response to Arguments
The after-final amendment filed 10 May 2021 has been entered in full. Accordingly, claims 1, 5-8, 10, 21, 25-28, and 30 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has, in response, amended claims 1 and 21 to incorporate the claim 3 limitations: “wherein determining a first fingerprint recognition area of a touchscreen according to a first user interface comprises: determining the first fingerprint recognition area corresponding to the first control according to the first user interface of the first application program, wherein the first user interface is an interface that displays at least the first control.” Applicant argues that the prior art of record does not disclose this limitation.
However, the examiner respectfully disagrees and, in the interview on 14 June 2021, the examiner pointed to the final rejection dated 17 March 2021, where the examiner stated Alameh reads on the limitations of claim 3 based on paragraphs [0046]-[0048] and [0051]. Paragraph [0057], which was relied on for the “user interface” and “icon position of the first control” limitations in claim 1 also meets these incorporated limitations.
During the interview, the examiner suggested adding the limitation “verification that the first fingerprint information does not match the preset fingerprint information and it is detected that the user touches a non-fingerprint recognition area, wherein the non-fingerprint recognition area is an area except the first fingerprint recognition area; and” to replace the other two “verification” limitations. Applicant’s representative accepted this amendment in the form of an examiner’s amendment, which follows below.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier on 18 June 2021.
The application has been amended as follows: 
Claim 1, please amend as follows:

    PNG
    media_image1.png
    779
    656
    media_image1.png
    Greyscale

1, wherein after receiving user input, the method further comprises: adding a specific identifier to the first control, wherein the specific identifier is used to indicate that fingerprint recognition needs to be performed to execute the at least one function.
Claim 10, please amend as follows: The fingerprint recognition method according to claim 1, wherein disabling the fingerprint recognition function further comprising: disabling a fingerprint collection device when the first fingerprint information does not match the preset fingerprint information, and no user fingerprint information is detected in a first predetermined time; or disabling the fingerprint collection device when the first fingerprint information does not match the preset fingerprint information, and any user fingerprint information detected in a second predetermined time is inconsistent with the preset fingerprint information



Claim 21, please amend as follows:

    PNG
    media_image2.png
    814
    646
    media_image2.png
    Greyscale


Claim 28, please amend as follows: The mobile terminal according to claim [[24]] 21, wherein the memory comprises instructions that, when executed by the one or more processors, cause the mobile terminal to: add a specific identifier to the first control, wherein the specific identifier is used to indicate that fingerprint recognition needs to be performed to execute the at least one function.

Allowable Subject Matter
Claims 1, 5-8, 10, 21, 25-28, and 30 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 and similarly in claim 21: “disabling the fingerprint recognition function upon: verification that the first fingerprint information does not match the preset fingerprint information and it is detected that the user touches a non-fingerprint recognition area, wherein the non-fingerprint recognition area is an area except the first fingerprint recognition area; and”.

As stated on pages 8-9 of the final Office action dated 17 March 2021, Alameh, the closest prior art of record, discloses the first “disabling” condition (“disabling a fingerprint collection device when the first fingerprint information does not match the preset fingerprint information, and no user fingerprint information is detected in a first predetermined time”). And as sated on page 10 of the final Office action dated 18 March 2020, Alten discloses “disabling the fingerprint recognition device when the first fingerprint information does not match the preset fingerprint information, and a quantity of verification errors is larger than a quantity threshold”. However, both criteria in the amended claim 1 and claim 21 condition (that the first fingerprint information, collected from the activated fingerprint recognition area, is not a match AND the user touches a non-fingerprint recognition area outside the first fingerprint recognition area) is not disclosed or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661